DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-12 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., [US 2017/0121890] in view of Iacovoni et al., [US 2012/0055094].  Kwon teaches of a laundry treating apparatus (1), comprising: a body (20) having a first opening (fig. 2A); and a door (10) configured to open and close the first opening, wherein the door comprises a door frame (110) to be rotatably coupled to the body, the door frame having a second opening (fig. 3) that faces the first opening when the door is in a closed state (fig. 1), and the door frame having a groove (annular 111d) formed to enclose the opening; a front glass (140) to attach to the door frame; an adhesive layer (171) provided along the groove, and configured to attach the front glass to the door frame, wherein the door frame comprises: an outer frame (111) disposed toward and outside of the body (fig. 3), wherein the front glass is attached to a front surface of the outer frame (shown); an inner frame (112) disposed toward an inside of the body (fig. 3), the inner frame coupled to a rear side of the outer frame (shown); and a mounting guide (shown as the flanged distal end of the outer frame as depicted in fig. 10 – left end of (111) as shown in the figure) protruding from an outer circumference of the outer frame to enclose an outer circumferential surface of the front glass (the position being taken that the mounting guide does enclose an outer circumferential surface, i.e., the portion of the glass surface that is in direct contact with the parallel edge of the mounting guide).  Kwon teaches applicant’s basic inventive claimed apparatus as outlined {mapped} above, but does not show a separation interval within the adhesive layer thereby forming plural adhesive layers as prescribed by applicant.  As to this feature, Iacovoni is cited as an evidence reference for the known technique of applying a non-continuous adhesive bead (26) along the periphery of glass panel for the purpose of adhering to an adjacent substrate ([0024]}.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive application of Kwon’s panel so as to include separation intervals between adhesive beads / layers in view of Iacovoni’s teaching because this arrangement would enhance the versatility of Kwon’s device by allowing an alternative adhesion pattern (i.e., intermittent {non-continuous} adhesive bead segments) to be utilized thereby achieving design goals as determined by engineering analysis, simulation, and/or experimentation (end of [0024]); such as decreased use of Regarding Claim 7, as modified, the groove comprises an adhesive application area (111d’) configured for applying the adhesive layers, and the adhesive application area is to enclose the opening (fig. 3); and adhesive collection grooves (111d’’) to extend in parallel along both sides of the adhesive application area (fig. 10), so as to collect adhesive leaking to the sides of the adhesive application area.  Regarding Claim 8, as modified, the adhesive application area is provided in a ring shape having a fixed radius (fig. 3).  Regarding Claim 9, as modified, a center of the adhesive application area corresponds to a center of the front glass – in a manner similar to applicant’s eccentric shape.  Regarding Claim 10, as modified, the front glass has a circular circumference having a fixed radius.  Regarding Claim 11, as modified, a front surface of the front glass is flat, and a rear surface of the front glass is flat (the front glass is shown as being flat (figs. 10-11)).  Regarding Claim 12, as modified, the groove is formed in a ring shape having a fixed radius (fig. 3), and a center of the adhesive filling groove corresponds to a center of the front glass - in a manner similar to applicant’s eccentric shape.  Regarding Claim 15, as modified, the prior art to Kwon and Iacovoni teach the laundry treating apparatus (1), comprising: a body (20) having a first opening (fig. 2A); and a door (10) configured to open and close the first opening, wherein the door comprises a door frame (110) to be rotatably coupled to the body, the door frame having a second opening (fig. 3) that faces the first opening when the door is in a closed state, and the door frame having a groove (annular 111d) to surround a portion of the opening; a front glass (140) to attach to the door frame; and a plurality of adhesive structures applied at the groove (such as when employing the non-continuous bead of adhesive), and configured to attach the front glass to the door frame, wherein a non-adhesive space (the space between each bead segment of the non-continuous adhesive) is provided on the groove between two of the adhesive structures; wherein the door frame comprises: an outer frame (111) disposed toward and outside of the body (fig. 3), wherein the front glass is attached to a front surface of the outer frame (shown); an inner frame (112) disposed toward an inside of the body (fig. 3), the inner frame coupled to a rear side of the outer frame (shown); and a mounting guide (shown as the flanged distal end of the outer frame as depicted in fig. 10 – left end of (111) as shown in the figure) protruding from an outer circumference of the outer frame to enclose an outer circumferential surface of the front glass (the position being taken that the mounting guide does enclose an outer circumferential surface, i.e., the portion of the glass surface that is in direct contact with the parallel edge of the mounting guide), and the plurality of adhesive structures would be disposed at an inside of the mounting guide {to the right of the mounting guide as shown in fig. 10} as readily apparent.  Regarding Claim 16, as modified, the groove comprises an adhesive application area (111d’) configured for applying the adhesive structures, and the adhesive application area is to enclose the opening (fig. 3); and adhesive collection grooves (111d’’) to extend in parallel along both sides of the adhesive application area (fig. 10), so as to collect adhesive leaking to the sides of the adhesive application area.  Regarding Claim 17, as modified, the adhesive application area is provided in a ring shape having a fixed radius (fig. 3).  Regarding Claim 18, as modified, a center of the adhesive application area corresponds to a center of the front glass – in a manner similar to applicant’s eccentric shape.  Regarding Claim 19, as modified, the front glass has a circular circumference having a fixed radius.  Regarding Claim 20, as modified, the front glass comprises: a transparent region (141) corresponding to the opening of the door frame; an opaque region (143) formed to surround the transparent region; and a transparent alignment window (142) formed in the opaque region, and configured to align the front glass to the door frame.  

Allowable Subject Matter
Claims 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the mapping of references being used in the current rejection.  Upon review, the determination was made that the prior art reference to Kwon teaches the additional claimed limitations of both inner and outer frames along with a mounting guide provided on an end of the outer frame.  As such, the position is taken that the prior art rejections as outlined {mapped} above adequately establish a prima facie case of obviousness since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.  The examiner notes the distinction of applicant’s mounting guide placement, i.e., the front glass have a front facing surface with an edge surface that is perpendicular to the front facing surface, and the mounting guide abutting the edge surface in order to enclose an edge surface area of the front glass; but such language is not part of the claimed subject matter and therefore a reasonable and broad interpretation has been applied to the claimed scope. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
June 14, 2021

/James O Hansen/Primary Examiner, Art Unit 3637